UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4482



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN ELIELY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:04-cr-00078)


Submitted:   September 29, 2006           Decided:   October 31, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, LAW OFFICE OF JAMES S. ELLENSON, Newport News,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
Scott W. Putney, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              A jury convicted Shawn Eliely on one count of conspiracy

to cause another person to make false statements to a federal

firearms dealer, in violation of 18 U.S.C. § 371 (2000), and three

counts of causing another to make a false statement to a federal

firearms dealer, in violation of 18 U.S.C. §§ 2, 924(a)(1)(A)

(2000). The district court sentenced Eliely to concurrent terms of

fifty months’ imprisonment on all counts.                Eliely appealed and

asserts insufficient evidence supported his convictions.*

              A defendant challenging the sufficiency of the evidence

faces a heavy burden.          United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).            “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be confined

to    cases   where    the   prosecution’s     failure   is   clear.”      United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).                      A jury’s

verdict must be upheld on appeal if there is substantial evidence

in the record to support it.           Glasser v. United States, 315 U.S.

60, 80 (1942).        In determining whether the evidence in the record

is substantial, we view the evidence in the light most favorable to

the    Government     and    inquire   whether   there   is   evidence    that    a

reasonable finder of fact could accept as adequate and sufficient

to establish a defendant’s guilt beyond a reasonable doubt. United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                    In


       *
        Eliely does not challenge his sentence on appeal.

                                       - 2 -
evaluating the sufficiency of the evidence, we do not review the

credibility of the witnesses and assume that the jury resolved all

contradictions in the testimony in favor of the government. United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

           Nothwithstanding these principles, Eliely urges us to

review the credibility of a trial witness, Demetrial Stewart.           At

the sentencing hearing, Stewart gave testimony that conflicted with

her testimony before the grand jury; consequently, the district

court found Stewart’s testimony concerning a sentencing enhancement

for possession of firearms in connection with another felony lacked

credibility,   and    it   sustained      Eliely’s   objection    to   the

enhancement.   On this basis, Eliely contends that Stewart wholly

lacked credibility.    Because Stewart was an important witness to

the prosecution, Eliely’s argument follows, her lack of credibility

renders the evidence against him insufficient to sustain the

convictions.

           The guilty verdicts indicate that the jury as factfinder

found Stewart’s testimony credible. While the district court found

Stewart’s conflicting and uncorroborated testimony did not support

one   sentencing   enhancement,   the     court   also   found   Stewart’s

testimony sufficiently credible to support a separate enhancement

for obstruction of justice.        Nothing in the record indicates

Stewart’s testimony at trial lacked credibility, and we decline to




                                  - 3 -
upset the jury’s obvious finding that Stewart was a credible

witness.

            After    reviewing   the   trial    transcript,    we    conclude

substantial evidence supports Eliely’s jury convictions; therefore,

we affirm the convictions.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                    - 4 -